        Case 3:20-cv-01776-TSH Document 12  ISTRIC
                                         S DFiled 05/05/20 Page 1 of 2
                                       TE          TC
                                                   TA




                                                                                 O
                                              S




                                                                                  U
                                             ED




                                                                                   RT
                                                                TED




                                         UNIT
 1   NICHOLAS M. WAJDA                                     GRAN




                                                                                          R NIA
     nick@wajdalawgroup.com
 2   WAJDA LAW GROUP, APC                                                                         Dated: 5/5/2020




                                         NO
                                                                     s S. H   ixson
                                                               Thoma




                                                                                          FO
 3   6167 Bristol Parkway, Suite 200                   Judge




                                          RT




                                                                                      LI
     Culver City, California 90230                ER




                                             H




                                                                                  A
     Telephone: (310) 997-0471                                                        C
 4                                                     N
                                                           D IS T IC T O
                                                                         F
     Facsimile: (866) 286-8433                                   R
 5   Attorney for Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT

 8                             NORTHERN DISTRICT OF CALIFORNIA

 9

10    SHAYNE P. MYTINGER                                    Case No. 3:20-cv-01776-TSH
11                        Plaintiff,                        NOTICE OF VOLUNTARY DISMISSAL
                                                            WITHOUT PREJUDICE
12            v.
13
      NORTHTOWN CAPITAL SERVICES
14    GROUP, LLC,
15                        Defendant.
16

17                 NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
18
             NOW COMES the Plaintiff, SHAYNE P. MYTINGER (“Plaintiff”), by and through his
19

20   attorneys, Sulaiman Law Group, Ltd., and, in support of his Notice of Voluntary Dismissal without

21   Prejudice, state as follows:

22           Plaintiff, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily
23
     dismisses his claims against the Defendant, NORTHTOWN CAPITAL SERVICES GROUP, LLC,
24
     without prejudice with leave to reinstate through October 1, 2020. After October 1, 2020, the
25
     dismissal shall become with prejudice, with each party to bear its own costs and attorney fees.
26
     Respectfully submitted this 4th day of May 2020.
27

28
                                                                1
       Case 3:20-cv-01776-TSH Document 12 Filed 05/05/20 Page 2 of 2



 1                                                          s/ Nicholas M. Wajda
                                                            Nicholas M. Wajda
 2                                                          Wajda Law Group, APC
 3                                                          6167 Bristol Parkway, Suite 200
                                                            Culver City, California 90230
 4                                                          Phone:(310) 997-0471
                                                            Fax: (866) 286-8433
 5                                                          nick@wajdalawgroup.com
                                                            Attorney for Plaintiff
 6

 7                                     CERTIFICATE OF SERVICE

 8             I hereby certify that I today caused a copy of the foregoing document to be electronically

 9   filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of
10
     record.
11

12                                                                 s/ Nicholas M. Wajda

13

14
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
